—Appeal from a judgment of the County Court of Delaware County (Estes, J.), rendered April 20, 1992, upon a verdict convicting defendant of the crimes of promotion of prostitution in the second degree and endangering the welfare of a minor.
Following a jury trial at which proof that defendant offered his own teenage daughter for prostitution was presented, defendant was found guilty of promotion of prostitution in the second degree and endangering the welfare of a minor. He was sentenced to concurrent prison terms of 5 to 15 years for the promoting prostitution count and one year for the misdemeanor conviction. We have examined defendant’s arguments on appeal relating to the admission at trial of a statement made by defendant to a police investigator and have found them to be unpersuasive. As for defendant’s contention that his sentence was unduly harsh and excessive, our review of the record reveals no reason to disturb the sentence imposed by County Court.
Cardona, P. J., Mikoll, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed.